Name: Council Decision (CFSP) 2016/2383 of 21 December 2016 on the Union support for the International Atomic Energy Agency activities in the areas of nuclear security and in the framework of the implementation of the EU Strategy against the Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: economic policy;  cooperation policy;  defence;  electrical and nuclear industries;  international security;  world organisations
 Date Published: 2016-12-23

 23.12.2016 EN Official Journal of the European Union L 352/74 COUNCIL DECISION (CFSP) 2016/2383 of 21 December 2016 on the Union support for the International Atomic Energy Agency activities in the areas of nuclear security and in the framework of the implementation of the EU Strategy against the Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003, the European Council adopted the European Union Strategy against the Proliferation of Weapons of Mass Destruction (the Strategy), Chapter III of which contains a list of measures that need to be taken both within the Union and in third countries to combat such proliferation. (2) The Union is actively implementing the Strategy and is giving effect to the measures listed in Chapter III thereof, in particular through releasing financial resources to support specific projects conducted by multilateral institutions, such as the International Atomic Energy Agency (IAEA). (3) On 17 November 2003, the Council adopted Common Position 2003/805/CFSP (1) on the universalisation and reinforcement of multilateral agreements in the field of non-proliferation of weapons of mass destruction and means of delivery. That Common Position calls, inter alia, for the promotion of the conclusion of IAEA comprehensive safeguards agreements and Additional Protocols and commits the Union to work towards making the comprehensive safeguards agreements and Additional Protocols the standard for the IAEA verification system. (4) On 17 May 2004, the Council adopted Joint Action 2004/495/CFSP (2) on support for IAEA activities under its Nuclear Security Programme and in the framework of the implementation of the Strategy. (5) On 18 July 2005, the Council adopted Joint Action 2005/574/CFSP (3) on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the Strategy. (6) On 12 June 2006, the Council adopted Joint Action 2006/418/CFSP (4) on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the Strategy. (7) On 14 April 2008, the Council adopted Joint Action 2008/314/CFSP (5) on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the Strategy. (8) On 27 September 2010, the Council adopted Decision 2010/585/CFSP (6) on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the Strategy. (9) On 21 October 2013, the Council adopted Decision 2013/517/CFSP (7) on Union support for the activities of the IAEA in the areas of nuclear security and verification and in the framework of the implementation of the Strategy. (10) On 8 May 2016, the Amendment to the Convention on the Physical Protection of Nuclear Material (ACPPNM) entered into force. The Union and its Member States promoted the Amendment through diplomatic outreach and financing of the IAEA activities in that regard. Following its entry into force, sustained efforts will be required to ensure national enforcement and universalization of the ACPPNM. (11) The IAEA pursues the same objectives set out in Recitals (3) to (10) through the implementation of its Nuclear Security Plan which is financed entirely through voluntary contributions to the IAEA Nuclear Security Fund. (12) The Union is committed to strengthening nuclear security worldwide and is ready to continue assisting third countries in that regard. The Union welcomes recent steps to strengthen the IAEA Nuclear Security Programme as well as the International Conference on Nuclear Security: Commitments and Actions, hosted by the IAEA from 5 to 9 December 2016. The Union aims at maintaining the sustainability and effectiveness of the implementation of Joint Actions 2004/495/CFSP, 2005/574/CFSP, 2006/418/CFSP, 2008/314/CFSP and Decision 2010/585/CFSP in support of the IAEA Nuclear Security Plans (previous Joint Actions and Decisions) and is committed to providing further support in view of the adoption of the IAEA Nuclear Security Plan 2018-2021. Close coordination with the EU Chemical, Biological, Radiological and Nuclear (CBRN) Centres of Excellence Initiative, as well as other initiatives and programs will be undertaken to avoid duplication and to maximise cost effectiveness and continued risk reduction. (13) The technical implementation of this Decision should be entrusted to the IAEA which, on the basis of its longstanding and broadly recognised expertise in the area of nuclear security, could significantly strengthen relevant capabilities in the target countries. The projects as supported by the Union can only be financed through voluntary contributions to the IAEA Nuclear Security Fund. Such contributions to be provided by the Union will be instrumental in enabling the IAEA to play a key role in the area of nuclear security by supporting the efforts of countries to fulfil their nuclear security responsibilities. (14) The responsibility for nuclear security within a State rests entirely with the State, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of giving immediate and practical implementation to certain elements of the Strategy, the Union shall support the IAEA's activities in the areas of nuclear security in order to further the following objectives: (a) achieving progress towards the universalisation of international non-proliferation and nuclear security instruments; (b) assisting States in the establishment of indigenous technical, scientific and human capacity necessary for effective, sustainable nuclear security; (c) strengthening capacities to prevent, detect, respond and protect people, property, environment and society from criminal or intentional unauthorised acts involving nuclear or other radioactive material out of regulatory control; (d) strengthening the detection of, and response to, illicit trafficking of nuclear and other radioactive material; (e) contributing to computer security in the nuclear field; (f) strengthening the security of radioactive sources, to bring them to a safe and secure storage in the countries in need of support, including repatriation to the country of origin or supplier; (g) strengthening physical protection of nuclear and other radioactive material. 2. The projects shall aim at: (a) ensuring the sustainability and effectiveness of support provided through previous Joint Actions and Decisions; (b) strengthening States' Indigenous Nuclear Security Support Infrastructure; (c) strengthening States' Legislative and Regulatory Framework; (d) strengthening Nuclear Security Systems and Measures for Nuclear and other Radioactive Materials; (e) strengthening States' Institutional Infrastructure and Capabilities to Deal with Nuclear and Radioactive Materials out of Regulatory Control; (f) strengthening States' Response and Resilience to Cyber Crime and Mitigating its Impact on Nuclear Security; (g) enhancing education and training capacities in the field of Nuclear Security; (h) ensuring focused and continuing support for the implementation and the universalization of the Amendment to the Convention on the Physical Protection of Nuclear Material. 3. Preparations for this Decision shall be based on the information already available to the IAEA and the results of the tasks conducted under previous Joint Actions and Decisions. 4. A detailed description of the projects is set out in the Annex. The lists of target countries shall be based on the definition of needs following an analysis of missing gaps as reflected in existing Integrated Nuclear Security Support Plans (INSSP), or on an accepted proposal by the IAEA Secretariat. The lists of beneficiary countries and of subregions should be defined by the Member States of the Union in consultation with the IAEA. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the HR) shall be responsible for the implementation of this Decision. 2. The projects referred to in Article 1(2) shall be carried out by the IAEA as the Implementing Entity. It shall perform this task under the responsibility of the HR. For that purpose, the HR shall enter into the necessary arrangements with the IAEA. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 9 361 204,23. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1. For that purpose, it shall conclude a financing agreement with the IAEA. The financing agreement shall stipulate that the IAEA is to ensure visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the IAEA. These reports shall form the basis for the evaluation by the Council. 2. The Commission shall provide information on the financial aspects of the implementation of the projects referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. It shall expire 36 months after the date of the conclusion of the financing agreement between the Commission and the IAEA or 12 months after the date of its adoption if no financing agreement has been concluded before that date. Done at Brussels, 21 December 2016. For the Council The President M. LAJÃ Ã K (1) Council Common Position 2003/805/CFSP of 17 November 2003 on the universalisation and reinforcement of multilateral agreements in the field of non-proliferation of weapons of mass destruction and means of delivery (OJ L 302, 20.11.2003, p. 34). (2) Council Joint Action 2004/495/CFSP of 17 May 2004 on support for IAEA activities under its Nuclear Security Programme and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 182, 19.5.2004, p. 46). (3) Council Joint Action 2005/574/CFSP of 18 July 2005 on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 193, 23.7.2005, p. 44). (4) Council Joint Action 2006/418/CFSP of 12 June 2006 on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against the Proliferation of Weapons of Mass Destruction (OJ L 165, 17.6.2006, p. 20). (5) Council Joint Action 2008/314/CFSP of 14 April 2008 on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 107, 17.4.2008, p. 62). (6) Council Decision 2010/585/CFSP of 27 September 2010 on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 259, 1.10.2010, p. 10). (7) Council Decision 2013/517/CFSP of 21 October 2013 on the Union support for the activities of the International Atomic Energy Agency in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 281, 23.10.2013, p. 6). ANNEX Union support for IAEA activities in the areas of nuclear security in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction Eligibility and selection of recipient States States eligible to receive support under this Decision comprise all IAEA Member States in need of support in the field of nuclear security, subject to a decision by the Union, based on an IAEA proposal. Modifications to the proposals may be made by the IAEA, in writing, to the Union setting out a justification for the proposed changes. The changes will be implemented after agreement by the Union. The selection of recipient States (beneficiary countries) as indicated in this Decision should be based on the assessments and data already available to the IAEA acquired also under previous Council Decisions and in consultation with the relevant Council bodies, with the aim of ensuring maximum impact of the action. Close coordination with the Centres of Excellence Initiative, projects financed by the European Commission as well as other initiatives and programs will be undertaken to avoid duplication and maximise cost effectiveness and continued risk reduction through meetings of the EU CBRN Centres of Excellence Initiative management during the annual meetings between the Joint Research Centre and the IAEA Secretariat and in the margins of the annual Nuclear Security Support Centres (NSSC) plenary meeting. The use of funds for specific activities will be in line with Union priorities and subject to regular prior consultation. Some activities such as Regional Training Courses (RTC) and International Training Courses (ITC) will be hosted by States other than beneficiary countries. This represents a contribution to IAEA activities by the host State. Each project includes a list of potential beneficiary countries agreed between the Union and the IAEA. Projects will be implemented in the selected States of those regions and can encompass activities in the following areas: 1. sustainability and Effectiveness of Support provided through previous Joint Actions and Decisions; 2. strengthening of States' Indigenous Nuclear Security Support Infrastructure; 3. strengthening of States' Legislative and Regulatory Framework; 4. strengthening of Nuclear Security Systems and Measures for Nuclear and other Radioactive Materials; 5. strengthening of States' Institutional Infrastructure and Capabilities to Deal with Nuclear and Radioactive Materials out of Regulatory Control; 6. strengthening of States' Response and Resilience to Cyber Crime and Mitigating its Impact on National and Nuclear Security; 7. addressing the Security of Radioactive Sources by Source Repatriation; 8. Preventive and Protective Measures against Insider Threats and Nuclear Material Accounting and Control. I. PROJECTS Project 1: Support for the implementation of the ACPPNM The ACPPNM entered into force on 8 May 2016. It makes it legally binding for States to establish, implement and maintain an appropriate physical protection regime based on 12 fundamental principles, applicable to nuclear material and nuclear facilities under their jurisdiction in peaceful domestic use, storage and transport. The project will focus on implementation, capacity building and universalisation of the ACPPNM. It also makes it legally binding for States Parties to protect nuclear facilities and material in peaceful domestic use, storage as well as transport, and provides for expanded cooperation between and among States regarding rapid measures to locate and recover stolen or missing nuclear material, mitigates any radiological consequences of sabotage, and prevents and combats related offences. Project purposes:  supporting the implementation of the ACPPNM;  strengthening the national legislative and regulatory framework, as well as the capacity of States to develop regional best practice exchanges, as they apply to any authority involved in security of nuclear materials either under regulatory control or out of regulatory control;  providing States with cost-effective means to assist them in fulfilling national, regional and international obligations, and in enacting binding and international legal instruments;  strengthening further international cooperation to establish, in conformity with the national law of each State and within the ACPPNM, effective measures for the physical protection of nuclear material and nuclear facilities. Project description:  activities identified in INSSP in ten States relating to the implementation of obligations under the ACPPNM will be translated into concrete actions. Milestones to address the relevant issues leading to sustainable solutions for States to strengthen its national nuclear security regime will be defined. Agreed timelines and commitments will assure comprehensive implementation of the Plans;  revision of course material: new training exercises to be developed for a better audience understanding. Expected results of the project:  increased capacity in States to meet their obligations under the ACPPNM;  start further development and enhancement of regulatory framework for physical protection;  develop a guidance document for use by States to develop national capacities on regulation, review and assessment and for inspecting nuclear facilities to ensure nuclear security during the life cycle of a nuclear facility. Project 2: Sustainable Project The proposed Sustainable Project builds on the intensive work on Detection Architecture Framework funded by Decision 2013/517/CFSP. It results from the four Impact Assessment Missions on previous Joint Actions and Decisions performed in Cuba, Indonesia, Jordan, Lebanon, Malaysia and Vietnam. Those six States requested IAEA support in their INSSP on this project. The project seeks to provide tools for supporting the nuclear security detection architecture, i.e. the integrated set of nuclear security systems and measures, based on an appropriate legal and regulatory framework needed to implement the national strategy for detection of nuclear and other radioactive material out of regulatory control. The proposed project is in line with the support already extended by the Union in delivering detection equipment such as Radiation Portal Monitors (RPMs) and Hand Held equipment. 2.1. Maintenance Training Tools Project purposes:  assisting States in ensuring the availability of indigenous technical and scientific support, and human resource development necessary for effective, sustainable nuclear security;  ensuring the optimal use and proper maintenance of the equipment donated by the Union during its full life cycle. Project description:  proper maintenance is a key factor for detection and response to theft, sabotage, unauthorised access, illegal transfer or other malicious acts involving nuclear material, other radioactive substances or their associated facilities. Maintenance training tools for detection equipment (radiation portal monitors and hand held units) will be established. Tool mock-ups will be developed with a view to specific training on their maintenance, in addition to their correct use;  maintenance training for the detection equipment. Expected results of the project:  sustaining the support provided by the IAEA for the implementation of the Detection Architecture Framework;  ensuring that training material is available and in use to sustain the training for all new concerned staff; prototype training material will be provided to Member States of the Union through the Working Party on Non-Proliferation (CONOP);  ensuring that detection equipment can be maintained in operation by authorities in the beneficiary countries for a maximum duration. 2.2. Software Tools used for Regulatory Bodies Information is vital for the effective operation of RPMs. The development of common data formats and testing protocols enables the effective communication between multiple operators. Integrating data from detection instruments such as RPMs coming from different providers into information networks is an important element of developing an effective overall detection system. This project could help States significantly improve their operational effectiveness by integrating detection system into national data sharing networks. Sharing information between location and operators can reduce duplicate inspections and rapidly clear innocent and false alarms associated with many passive detection systems. This project would implement an Integrated System through software tools to improve the analysis process and to offer recommendations for appropriate equipment. A feedback way from Regulatory Body to local RPM Station will increase the efficiency of the system and will support the work of front line officers (FLOs). Project purposes:  assisting States in ensuring the availability of indigenous technical and scientific support, and human resource development necessary for effective, sustainable nuclear security;  harmonising alarm data, making it comparable between different equipment providers. Project description  assisting Regulatory Bodies in integrating data and harmonising the alarm software so that they compare data from different providers and ensure that regulatory decision making is based on correct information.;  the Pilot tool will be delivered and tested by the stakeholders of each State. They will perform a real test exercise with the IAEA support by the way of Expert Missions. A test report of the training tool will be produced and included in the final report. Feedback from the regulatory authority to local RPM Stations will increase the efficiency of the system and will enhance the work of FLOs. Expected results of the project:  including a training Module for the developed system as well as an interactive expert system for false alarms. The Prototype tool will be delivered and tested by the stakeholders of each State. A training Module for the developed system will be included in the system as well as an interactive expert system for false alarms. A specific test report of the training built tool will be produced and sent to the Commission. Prototype material will be provided to Member States of the Union through CONOP;  conducting a mock-up test in one State, running analysis and formulating change requirements, if any, based on the report of the test's results;  harmonisation at the Regulator level, and in consequence among regulators in their regional and international cooperation, the detection of and response to nuclear and other radioactive material;  running one functioning prototype per country;  including a Protocol in future procurement of RPMs to include the specific requirements relevant for the software. Project 3: Strengthening nuclear security with a regional focus on the EU Neighbourhood and Latin America The objective of this project is to enhance national capabilities for developing and drafting a legislative and regulatory framework and building up capacities within IAEA Member States for the establishment of a comprehensive National Nuclear Security regime. The European Union has initiated a regional project in sub-Saharan Africa dealing with safety, security and safeguards of uranium production, transport and safe management of radioactive sources. That project develops similar nuclear security-related activities as the ones proposed under this project. Therefore, the IAEA will benefit from the feedback and results of the Union project to implement activities in total or partially in the concerned regions. The programme meets the direction set out in OP 13 of GC/RES/10 in which the Secretariat was encouraged to facilitate a coordination process relating to the interface between safety and security. Two Divisions of the IAEA will be involved: NRSW (Safety) and NSNS (Security) in a subregional capacity approach. 3.1. Strengthening Nuclear Security Project purpose:  strengthening the States' capacities to prevent, detect, and respond and to protect people, property, environment and society from criminal or intentional unauthorised acts involving nuclear or other radioactive material out of regulatory control, including through regional capacity-building efforts, where available. Project description:  activities identified in an INSSP in ten States relating to the implementation of national nuclear security regimes will be translated into concrete actions. Milestones to address the relevant issues leading to sustainable solutions for the State in nuclear security will be defined. Agreed timelines and commitments will ensure comprehensive implementation of the plans which will be implemented after cross checking with existing projects of the EU CBRN Centres of Excellence. Expected result of the project:  increased national capacities in the beneficiary countries. 3.2. Strengthening of the national Nuclear Security Legal and Regulatory Framework Project purpose:  strengthening the national legislative and regulatory framework, as well as the capacity of States to develop regional best practice exchanges, as they apply to any authority involved in security of nuclear and other radioactive materials either under regulatory control or out of regulatory control;  providing States with cost-effective means to assist them in fulfilling national, regional and international obligations, the enactment of binding and international legal instruments and a commitment to non-binding legal instruments. Project description:  arrangement of Expert Missions in order to identify gaps in existing laws and regulations, assisting states in adapting where necessary by making best use of European legislation existing in the relevant areas.  using synergies with other international organisations, such as the World Customs Organisation, where appropriate;  carrying on discussions in the involved States on their strategies and ensure support to build their national infrastructure;  awareness building for political decision makers on the importance of appropriate nuclear security legislation and regulation;  integration in the involved States' INSSP. Expected results of the project:  assisting in drafting laws and regulations for countries;  updating of laws and regulations where necessary;  reporting identifying current status and recommendations for the legal and regulatory framework of the respective State;  commitment by the States to implement recommendations and to host a follow up after two years;  elaborating and assessing the outcome;  integrating achievements in the final report. 3.3. Security of Radioactive Sources Project purposes:  strengthening a State's regulatory infrastructure for the security of radioactive sources, associated facilities and associated activities, including transport;  establishing, where applicable, national registries of radioactive sources in the selected States;  working with States to establish and implement national strategies for managing disused sources, including repatriation to the country of origin or supplier; national secure storage pending disposal, or export for recycling or re-use or secure storage as referred to under Project 7. Project description: Ensure source security through:  the establishment of national inventory of radioactive sources and assessment of Physical Protection Systems at facilities;  the arrangement of five expert missions issuing a synthesised report including current status and recommendations. Expected results of the project:  assessment reports following missions summarizing findings with respect to national inventory and/or physical protection status at facilities;  establishment of physical protection measures at facilities where high activity sources are used or stored;  equipment to support regulatory bodies in the conduct of national safety and security inspections of facilities. 3.4. Human Resources Development Project purpose: Strengthening the States' capacities to prevent, detect, and respond to, and to protect people, property, environment and society from criminal or intentional unauthorised acts involving nuclear or other radioactive material out of regulatory control, including through regional human resource development and capacity-building efforts, where available. Project description:  implementing, with due consideration to similar efforts that have been implemented so far and to ensure their continuity, Professional Development Courses (PDC) for faculty members from universities planning to implement postgraduate curricula in nuclear security to enable the faculty to teach nuclear security culture in their institutions;  encouraging offering nuclear security culture training to various professional audiences via the NSSC or the EU CBRN Centres of Excellence located in the region;  procuring special equipment for education and training purposes, such as real detection tools used by FLOs, to be handled and mastered by the students or trainees. Expected results of the project:  at least 15 faculty members trained in each PDC on a topic to be determined later (list of trained faculty to be provided);  at least two training courses to be conducted via NSSCs in the region (lists of courses and trained officers to be provided);  teaching and training material made available at the PDCs and training events (materials to be also reviewed by representatives of the Union). 3.5. Focus on Latin America Focus on support for Spanish-speaking Latin American States. The aim is to translate as many documents concerned as possible into Spanish, for a greater appropriation of the outcomes of activities by those States. 3.5.1. Education Program International/Regional School on Nuclear Security A two-week course will be addressed to professionals from developing countries, ideally with one to three years of experience, working at a relevant institution in their home country with responsibility covering some aspects of nuclear security. Candidates should have a specific career interest in the knowledge of nuclear security, although their academic background may vary. Candidates with scientific or technical discipline of relevance to nuclear security, such as nuclear physics, nuclear engineering or political science, and/or in related fields, are specifically encouraged to apply. This activity is intended to be hosted in Spain and delivered in Spanish and English. It will be oriented to Latin and Central American States. The curriculum will be based on the curriculum used at the schools held in the International Centre for Theoretical Physics, with support from the Italian Government. Regional School on Nuclear Security in Cuba The content and material described under point 3.5.1 will form the basis for a Regional School on Nuclear Security in Cuba. This will be implemented in conjunction with the Nuclear Security Support Centre being created in Cuba. This School is intended to be used at Regional level and to develop Education in Latin America in the nuclear security field. Expected results of the project:  improving the understanding in the region of the principles of nuclear security. 3.5.2. Follow-up Activities on Nuclear Security of Material out of Regulatory Control for previous Joint Actions and Decisions Project purpose:  ensuring the sustainability of work initiated under previous Joint Actions and Decisions and continuing the enhancement of nuclear security in Latin and Central American States. Project description: The IAEA has received a number of requests for assistance in Latin and Central America, the implementation of which would ensure the sustainability of activities initiated under previous Joint Actions and Decisions. The requests are identified in INSSP and cover expert missions in particular in hospitals, field exercises, National Training Courses (NTC)/RTCs/ITCs and the procurement of some detection equipment in Argentina and Cuba. Expected results of the project:  conducting the activities in the identified States. 3.6. Nuclear Security of Material out of Regulatory Control in the EU Neighbourhood States Project purpose:  to conduct expert missions, field exercises, NTCs/RTCs/ITCs and some procurement of detection equipment in Azerbaijan, Jordan, Lebanon, Morocco and Ukraine and other EU Neighbourhood States. Project 4: Strengthening computer security awareness The IAEA Division of Nuclear Security offers an integrated set of activities to assist States in establishing and enhancing computer security within national nuclear security regimes. This project will support the IAEA's programme of activities to assist States with improving computer security within the framework of their nuclear security regimes. Project purpose:  the IAEA seeks to help build awareness and provide guidance to States to enhance their ability to prevent and respond to a range of nuclear security events. Support is focused on prevention and detection of, and response to, information security incidents that have the potential to either directly or indirectly adversely affect nuclear safety and security. Project description:  provide international and regional training and education support for enhancing computer security awareness and capacity development;  provide support for national capacity development in information and computer security for nuclear security regimes;  conduct and facilitate expert meetings and forums to support information exchange and discussion on topical areas in computer security.  provide support for the IAEA International Conference/Symposium on Computer Security in a Nuclear World in 2019 (IAEA Headquarters). Expected results of the project:  increased awareness of computer security needs relevant to nuclear security and development of supporting materials/activities to facilitate computer security programme development and enhancement;  increased national capacity to implement and sustain computer security as a component of the nuclear security regime;  awareness and use of NSNS guidance and supporting activities for assistance in enhancing their State computer security as a component of their nuclear security regimes;  global/regional information exchange on lessons learned and good practices related to the implementation of computer security within a nuclear security regime;  improved cooperation with and between industry partners in developing technologies and services that provide a greater level of resilience against, and response to cyber-attacks;  national training structures for building capacity in computer security within the nuclear security regime, for example assisting Nuclear Security Support Centres in developing computer security curriculums;  facilitation of centralised information sharing to support the exchange of computer security information relevant to nuclear security stakeholders;  conduct of the IAEA International Conference/Symposium on Computer Security in a Nuclear World. Project 5: Security of Nuclear Material and Nuclear Facilities The IAEA will continue to contribute to the improvement of global and national nuclear security through activities that would support, upon request, States in their efforts to reduce the risk that nuclear or other radioactive material in use, storage and/or transport could be used in malicious acts. National nuclear security systems need to be supported through provision of security upgrades at nuclear facilities or radioactive sources and national training in a systematic manner and provide specific technical support required for effective use and maintenance of physical protection systems and other nuclear security technical systems. Project purpose:  strengthening a State's first line of defence in the form of security for nuclear material and nuclear facilities. Project description:  upgrading the Physical Protection of one facility in order to ensure that they meet the recommendations set out in INFCIRC/225/Rev.5;  assessing the physical protection systems at nuclear facilities based on requests from Member States. Expected results of the project:  secured nuclear material and facilities; helping the State to sustainably maintain the provided equipment after its installation;  providing impact assessment of the added value and benefit of Union funds. Project 6: International Physical Protection Advisory Service (IPPAS) Missions The IPPAS program, initiated in 1995, is a fundamental part of IAEA efforts to assist Member States to establish and maintain an effective physical protection regime to protect against the unauthorised removal of nuclear material and the sabotage of nuclear facilities and material. IPPAS provides peer advice on implementing relevant international instruments, in particular the ACPPNM and on implementing the IAEA Nuclear Security Series of guidance documents, particularly the Fundamentals and Recommendations. Project purpose:  helping States translate provisions of international instruments on nuclear security and of IAEA guidance into regulatory requirements for the design and operation of physical protection systems;  providing State bodies and facilities with new concepts as well as identifying and discussing good practices on physical protection which could be beneficial for enhancement of nuclear security. Project description:  performing and completing IPPAS missions in six States;  conducting, on the basis of the requests already received by the IAEA, missions to Belarus, Democratic Republic of Congo, Jamaica, Lebanon, Madagascar and Vietnam. Expected results of the project:  improving and sustaining nuclear security in the target countries;  producing Final Mission Reports for the countries with a description of follow-up activities as part of the final report. Project 7: Source Repatriation The security of radioactive sources should be addressed at all lifecycle stages, including when, sources become disused. States will be encouraged to develop national strategies for the management of disused sources, which include one or more of the following management options: repatriation to the country of origin or supplier, national secure storage pending disposal, or export for recycling or re-use or secure storage Project purposes:  continuing the support provided by the IAEA to States in enhancing national nuclear security capacities for protecting people, property and the environment from nuclear security events involving nuclear or other radioactive material out of regulatory control. This will include the development of national capacities for managing disused sources, searching for orphan sources and, if needed, repatriating or exporting them for recycling. Depending on the urgency of the sources detected through the activities related to establishment of national inventories performed in Project 3, several high activity sources will be repatriated through this funding;  to locating and identifying radioactive sources in circumstances which indicate a need to condition the sources and bring them to a safe and secure storage in the selected countries or repatriation to the country of origin or supplier. Project description:  depending on the urgency of the detected sources to be repatriated through the inventory performed in Project 3, several identified sources will be repatriated.  recipient States to be defined by the Union on the basis of a proposal by the IAEA. Expected results of the project:  consolidation and conditioning of the sources;  repatriation of two identified sources to the country of origin or export for recycling or re-use. For the selection of the sources to be repatriated, the following criteria will be used: high activity source (Category 1 or 2); European origin; no funding for repatriation available at this point; single source-repatriation, meaning that they are not part of a larger inventory, so the single-source repatriation would result in a significant risk-reduction effect. Project 8: Follow-up to Cycle IV to Cycle VI Projects 8.1. Insider Threat, Nuclear Material Accountancy and Control (NMAC) Project purpose:  it is proposed to continue the actions performed in previous Joint Actions and Decisions and the last Contribution Agreement pursuant to Decision 2013/517/CFSP on the following two items: Preventive and Protective Measures against Insider Threats and Nuclear Material Accounting and Control. Project description:  providing basic knowledge on concepts, methodologies, and technology that conform to the binding and non-binding instruments related to nuclear security; demonstrating elements of an effective domestic NMAC system at nuclear facilities to increase the capability of Member States to detect unauthorised use or removal of nuclear material; familiarising Member States with insider threats and identifying preventive and protective measures against insider threats. Expected results of the project:  the courses benefit Member States by providing good practices derived from guidance documents and lessons learned from experts that help Member States meet the nuclear security needs and objectives at facilities;  NMAC: the objective of the course is to establish awareness of the need for having a domestic NMAC system in place at nuclear facilities that is effective in detecting unauthorised removal of nuclear material, especially against the non-State actor. The course will compare and contrast the elements of a domestic NMAC program with IAEA Safeguards.  Insider: the objective of the course is to familiarise participants with nuclear security measures that address insider threats, including unauthorised removal of nuclear materials (theft), sabotage and cyber security at facilities containing nuclear material.  Nuclear Security Series guidance documents benefit Member States by providing broad instruction on meeting the objectives of effective nuclear security regimes.  NMAC: both NSS 25-G and NST-33 benefit Member States by providing direction on aspects of NMAC implementation including managing the NMAC system, use of records, physical inventory taking, measurements and measurement quality control, nuclear material control, nuclear material movements, detection investigation and resolution of NMAC irregularities, and assessment and performance testing of the NMAC system.  Insider: NSS 8 benefits Member States by providing direction on preventive and protective measures against insider threats in relation to unauthorised removal of nuclear material and sabotage of nuclear material and facilities, and references the recommendations in NSS 13. NSS 8 provides general guidance regarding insider threats based on an understanding of the graded approach, defining insider threats and ways to categorise insiders, identification of targets and facility systems that need protection from malicious acts, and application and evaluation of preventive and protective measures at the facility level to address insider threats. 8.2. Development of Security and Safety for Transport Project purpose: The IAEA develops comprehensive guidance in the Nuclear Security Series to assist States to meet their obligations under the international legal framework for nuclear security. Additional guidance is required to address the security of nuclear and other radioactive materials in transport. Project description:  activities to assist States to improve transport security engage regulators and other competent authorities with responsibility and roles in securing radioactive material in transport. Currently, training and guidance on security and safety is largely provided to Member States separately, even though in many Member States the audience is the same. The IAEA believes that by leveraging the existing safety regional networks, joint training courses could be delivered focusing on the security of materials, addressing interfaces with security and safe transport. Expected results of the project:  production of a handbook on the safety and security of radioactive sources during transport. Such a handbook could also serve as a tool for those in the security and safety fields to have a better understanding of what the other is doing, ultimately resulting in a stronger, more efficient safety and security culture.  conducting one ITC, one RTC and two NTCs through regional networks to create awareness of the need for security during transport of radioactive material and to provide the participants with the necessary knowledge to develop and implement national transport security requirements. 8.3. Nuclear Forensics Project purpose:  the International Conferences on Advances in Nuclear Forensics emphasised the need to pursue regional approaches in nuclear forensics to reflect Member States' common requirements and existing capabilities as they develop a nuclear forensic capability to meet their needs as part of a nuclear security infrastructure. There has been considerable interest from African Member States as part of the development and review of INSSP to include nuclear forensics as part of the response to a nuclear security event. This interest is driven by the rapid growth in Africa that depends upon the ready access to nuclear and other radioactive materials in industry, medicine and research but is tempered by serious security threats, including terrorists who have struck in Northern and Sub-Saharan Africa. Project description:  the IAEA will make concerted efforts to address Member States' needs by innovation, including orientation to laboratory methods. The IAEA piloted a new practical introduction to nuclear forensics training taught in nuclear forensics laboratories. The project will include an ITC for practitioners and a long residential assignment for a scientist in a leading nuclear forensics laboratory under the mentoring of the host and the IAEA. Expected results of the project:  a significant component of nuclear forensics assistance to Northern Africa is the development of human resources, for example subject matter experts. Topics and opportunities for future nuclear forensics engagement and development (i.e. research, law enforcement, analytical capabilities, uranium mining, and radioactive source security) throughout the region will be identified. These will define implementation activities on nuclear forensics in Northern Africa. Meetings will be held in both English and French, and all documentation will be translated in French for a better appropriation by the beneficiary countries. Possible beneficiary countries: all Northern African Member States and EU Neighbourhood States. 8.4. Establishment of Effective National Response Framework The threat of nuclear terrorism has been recognised as a matter of concern for all States, and the risk that nuclear material or other radioactive material may be used in a criminal act or an intentional unauthorised act represents a serious threat to national and regional security, with potentially serious consequences for people, property and the environment. The potential consequences of a criminal act or an intentional unauthorised act involving nuclear and other radioactive material out of regulatory control depend on the material's amount, form, composition and activity. Such acts could lead to severe health, social, psychological and economic impacts, damage to property, and political and environmental consequences. For example, major public events with international status regularly occur. Because of their visibility, the result of around the clock media coverage, it is widely acknowledged that there is a substantial threat of a terrorist attack on a high-profile political or economic summit meeting or a major sporting event. Nuclear and other radioactive material is on the move every day, whether authorised and subject to national and international regulations for transport, or unauthorised, or being handled by those who wish to avoid detection. Effective nuclear security control measures help to ensure that only legitimate movements occur and that realistic and effective procedures are applied to prevent, detect, and respond to events promptly. Each State bears a responsibility to be prepared to prevent, detect and respond to nuclear security events, including those that may trigger a radiological emergency. Project purpose:  in order to sustain and enhance Member States' capabilities to respond to criminal or intentional unauthorised acts involving nuclear or other radioactive material, the IAEA provides assistance focusing on the establishment of an effective national response framework. In this context, the IAEA seeks to assist Member States to detect nuclear or other radioactive material out of regulatory control and to respond to nuclear security events by conducting advisory and evaluation missions, implementing human resource training and providing assistance in adhering to international legal instruments and/or enhance relevant national legislation, and by developing and making internationally accepted guidance available to States. Project description:  to assist States to establish and sustain an effective national response infrastructure by planning, coordinating, implementing and monitoring results of the following activities:  implementation of advisory/service missions to States for identifying and recommending enhancement of nuclear security response framework;  provision of technical support to States for establishing an effective nuclear security response measures capabilities, including radiological crime scene management and major public events;  assistance in capacity building, including conducting training, workshops, exercises and seminars on nuclear security response measures. Expected results of the project:  it is expected that States participating in this programme will have enhanced their national capability in responding to criminal or intentional unauthorised acts involving nuclear or other radioactive material by ensuring their ability to rapidly assess and categorise the event based on factors such as the threat, potential human and environmental consequences, economic impact and the nature of the nuclear or other radioactive material involved. 8.5. Detection Project purpose:  those activities are the follow-up of those performed in Detection Field through previous Joint Actions and Decisions and the last Contribution Agreement. One of the necessary elements supporting the establishment of an effective nuclear security regime is the development of a national detection strategy. An effective nuclear security detection architecture is based on the national detection strategy and the national legal and regulatory framework for nuclear security, and is supported by a well-functioning system of law enforcement. Project description:  focusing on the design and development of Detection Architecture, the IAEA plans to hold six expert missions and to provide detection instruments. Expected results of the project:  donation of detection equipment in accordance with detection strategy. II. REPORTING AND ASSESSMENT The IAEA will submit to the HR and to the Commission two annual reports and a final financial and narrative report on the implementation of the projects, and in addition, three informal semestrial progress reports. Dedicated informal reports will be processed by the IAEA on relevant topics, when needed on request of the Commission. The final financial and narrative report will review the detailed implementation of all projects and will also contain:  a comprehensive test report of the training built tool under point 2.2 of Chapter I to be incorporated in the final report;  a report on current status and recommendations for the legal and regulatory framework of the respective state in Project 3, in accordance with the confidentiality requested by the beneficiary State;  achievements under point 3.2 of Chapter I; A copy of the reports will be sent to the Union Delegation in Vienna. III. PARTICIPATION OF NO COST EXPERTS COMING FROM EU MEMBER STATES The active involvement of experts coming from Member States of the Union is necessary for the successful implementation of this Decision. The IAEA will make use of those experts for the projects. The IAEA will develop proposals for costs relating to staff to be funded from the Union contribution, based on a needs analysis once the list of beneficiaries is agreed. Those staff will be engaged under the IAEA's rules. IV. DURATION The total estimated duration of the projects' implementation is 36 months. V. BENEFICIARIES The beneficiary countries of the various projects will be taken from the following respective lists. If States decide they are unable to take up the assistance, the IAEA will propose new recipients to CONOP based on needs identified through INSSP. The beneficiaries of Project 1 will be in Africa: Algeria, Egypt, Mauritania, Niger, Morocco, Tunisia; in Asia and the Pacific: Malaysia, Pakistan and other States  to be determined, requesting IAEA support; in Latin America and the Caribbean: Argentina, Chile, Colombia, Cuba, Peru, Uruguay, and EU Neighbourhood States. The beneficiaries of Project 2 will be Cuba, Indonesia, Jordan, Lebanon, Malaysia and Viet Nam. The beneficiaries of Project 3 will be EU Neighbourhood States: Albania, Algeria, Armenia, Azerbaijan, Belarus, Bosnia and Herzegovina, Egypt, Georgia, Jordan, Lebanon, Libya, the former Yugoslav Republic of Macedonia, Mauritania, Republic of Moldova, Montenegro, Morocco, Tunisia, Turkey and Ukraine and countries in Latin and Central America: Bolivia, Chile, Colombia, Cuba, Ecuador, Honduras, Panama, Paraguay. The beneficiaries of Project 4 will be Northern Africa, South  East Asia, Latin America, Nations/Regions in the beginning stages of developing nuclear power programmes and research reactor capabilities and  Viet Nam, Egypt, Turkey, Thailand, and others to be decided at a later stage. The beneficiary of Project 5 will be Egypt. The beneficiaries of Project 6 will be Belarus, Democratic Republic of Congo, Jamaica, Lebanon, Madagascar and Vietnam. The beneficiaries of Project 7 will be selected from the following: Albania, Bahrain, Burkina Faso, the former Yugoslav Republic of Macedonia, Lebanon and Madagascar. The beneficiaries of Project 8 will be Algeria, Albania, Bangladesh, Cuba, Georgia, Kazakhstan, Malaysia, Morocco, Ukraine, Vietnam, or other States to be decided at a later stage, requesting IAEA support in INSSP from Africa, Asia, Central and Latin America; Specific Hosting States: Germany, Austria. VI. EU VISIBILITY IAEA shall take all appropriate measures to publicise the fact that the Action has been funded by the Union. Such measures will be carried out in accordance with the Commission Communication and Visibility Manual for EU External Actions laid down and published by the European Commission. The IAEA will thus ensure the visibility of the Union contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions, and raising awareness of the reasons for the Decision as well as Union support for the Decision and the results of this support. Material produced by the project will prominently display the Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag. Where appropriate, the IAEA will invite representatives of the Union and of the Member States of the Union to missions or events related to the implementation of this Decision. VII. IMPLEMENTING AGENCY The IAEA will be entrusted with the technical implementation of the projects. The projects will be implemented directly by staff of the IAEA, experts from the Members States and contractors. The implementation of the projects will be in accordance with the Financial and Administrative Framework Agreement and the financing agreement to be concluded between the European Commission and the IAEA.